IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 146A18

                               Filed 26 October 2018

STATE OF NORTH CAROLINA

             v.
KURT DEION FREDERICK



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 814 S.E.2d 855 (2018), affirming an order

entered on 7 June 2016 by Judge W. Osmond Smith, III in Superior Court, Wake

County. Heard in the Supreme Court on 1 October 2018.


      Joshua H. Stein, Attorney General, by J. Aldean Webster III, Assistant Attorney
      General, for the State.

      Glenn Gerding, Appellate Defender, and Amanda S. Hitchcock, Assistant
      Appellate Defender, for defendant-appellant.


      PER CURIAM.


      AFFIRMED.